DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 10, the word “removable” should instead be “removably”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US Pat. No. 1,325,208).
Regarding claim 1, Rice discloses a rotor assembly (Fig. 1) for a gas turbine engine, comprising: a first rotor disk (5) configured to rotate about a rotational axis; a second rotor disk (6) configured to rotate about the rotational axis; a plurality of rotor blades (“turbine buckets” of Pg. 1, ln 95-98, one of which is depicted as bucket 13 in Fig. 1) arranged circumferentially around the rotational axis, each of 
Regarding claim 2, Rice discloses that the first disk mount is cantilevered from the first rotor disk (see Fig. 1; here the first disk mount (rivet 12) is cantilevered since it extends axially from the first rotor disk and is supported at its axial end by the first rotor disk, which prior to its insertion through the aperture of the second rotor disk forms the only support for the first disk mount).
Regarding claim 7, Rice discloses that the plurality of disk mounts further include a second disk mount that circumferentially neighbors the first disk mount (here it is clear from Pg. 1, ln 92 that multiple spacing members (11) are included in the turbine wheel throughout the circumferential peripheries of the first and second rotor disks, and that a disk mount is used to fasten the first and second rotor disks to each spacing member, therefore a second disk mount configured identically to the 
Regarding claim 8, Rice discloses the plurality of disk mounts further include a second disk mount that circumferentially neighbors the first disk mount (see in re claim 7); the second disk mount is integral with the second rotor disk; and the second disk mount projects axially through the first rotor disk (see Fig. 1, Pg. 1, ln 83-95, and the reasoning presented in re claim 1).  Here it is clear for the reasons presented in re claim 1 that the second disk mount, being a rivet configured identically to the first disk mount of Fig. 1, is integral to the second rotor disk as well as the first rotor disk, and it is visually apparent from Fig. 1 that the second disk mount, like the first disk mount, projects axially through both the first and second rotor disks through aligned apertures.
Regarding claim 9, Rice discloses that the plurality of rotor blades comprise a first rotor blade (13) with a dovetail attachment (see Fig. 1 and Pg. 1, ln 95-98).
Regarding claim 11, Rice discloses that the dovetail attachment projects axially along the rotational axis into a first pocket in the first rotor disk (see Fig. 1 and Pg. 1, ln 95-98; here it is visually apparent that two rectangular lobes project axially along the rotational axis away from the root of the blade 13 in Fig. 1, forming a “T” shape with the turbine blade root and extending axially upstream and downstream into a first pocket in the first rotor disk and a second pocket in the second rotor disk, respectively, these pockets being formed between the outer peripheral surface of each disk and the spacing member 11).
Regarding claim 12, Rice discloses that the dovetail attachment projects axially along the rotational axis into a second pocket in the second rotor disk (see Fig. 1 and Pg. 1, ln 95-98; here it is visually apparent that two rectangular lobes project axially along the rotational axis away from the root .
Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (US Pat. No. 3,055,633).
Regarding claim 17, Pouit discloses a rotor assembly (turbine wheel 1) for a gas turbine engine, comprising: a first rotor disk (1a) configured to rotate about a rotational axis; a second rotor disk (1b) configured to rotate about the rotational axis (Fig. 1 and Col. 2, ln 40-48); a plurality of rotor blades (2) (Col. 1, ln 52-53) arranged circumferentially around the rotational axis (Fig. 1 and 3), each of the plurality of rotor blades axially between and mounted to the first rotor disk and the second rotor disk (Fig. 1 and Col. 2, ln 40-48); and a plurality of disk mounts (screws 6, cooperating with nuts 6a) connecting the first rotor disk and the second rotor disk together (see Fig. 1 and Col. 2, ln 40-48), the plurality of disk mounts comprising a first disk mount (see Fig. 1, screw 6 depicted); the first disk mount fixedly connected to the first rotor disk (see Fig. 1; here the first disk mount (screw 6) is fixedly connected to the first rotor disk by virtue of being fixedly fastened to both the first rotor disk and second rotor disk in cooperation with nut 6a); and the first disk mount removably attached to the second rotor disk (see Fig. 1; here, while screw 6 is fixedly connected to both rotor disks, it is also removably attached to both the first and second rotor disk, since a screw/nut fastener connection is both fixed (does not allow relative motion between the fastened components and the fasteners) and removable (such as by unscrewing the nut and withdrawing the screw)).
Regarding claim 18, Pouit further discloses that the first disk mount is cantilevered from the first rotor disk (see Fig. 1; here the first disk mount (screw 6) is cantilevered since it extends axially from the first rotor disk and is supported at its axial end by the first rotor disk via the recess into which the screw 
Regarding claim 19, Pouit discloses a rotor assembly (turbine wheel 1) for a gas turbine engine, comprising: a first rotor disk (1a) configured to rotate about a rotational axis, the first rotor disk comprising a first disk mount (screw 6); a second rotor disk (1b) configured to rotate about the rotational axis, the second rotor disk comprising a second disk mount (nut 6a); and a plurality of rotor blades (2) arranged circumferentially around the rotational axis (Fig. 1 and 3, and Col. 1, ln 52-53), each of the plurality of rotor blades axially between and mounted to the first rotor disk and the second rotor disk (see Fig. 1 and Col. 2, ln 40-48); and the first disk mount removably mounted to the second rotor disk (see Fig. 1; here, the first disk mount (screw 6) is removably mounted to both the first and second rotor disk via its cooperative assembly with the second disk mount (nut 6a), since a screw/nut fastener connection is removable by unscrewing the nut and withdrawing the screw, and since the connection of screw 6 and nut 6a fastens both of these disk mounts to the first and second rotor disks fixedly, as explained above in re claim 17); and the second disk mount removably mounted to the first rotor disk (see Fig. 1; here, as described above regarding the first disk mount, the second disk mount (nut 6a) is also removably mounted to both the first and second rotor disk via its cooperative assembly with the first disk mount (screw 6)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claim(s) 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Freeman (US Pat. Pub. No. 2019/0338657 A1).
Regarding claim 10, Rice discloses the rotor assembly of claim 9.  
Rice fails to teach that the dovetail attachment has a flared cross-sectional geometry when viewed in a plane perpendicular to the rotational axis.
Freeman exhibits a rotor assembly (20, see Fig. 1-8) for a gas turbine engine, comprising a multi-piece rotor (22) which is made up of a first rotor disk (26) and a second rotor disk (28), both configured to rotate about the rotational axis, fastened together by a plurality of disk mounts (31) (see Fig. 2-6, [0031], and [0038]); and a plurality of turbine rotor blades (24) arranged circumferentially around the rotational axis, each of the plurality of rotor blades axially between and mounted to the first rotor disk and the second rotor disk via dovetail attachments (see Fig. 2-6, [0031], and [0038]).  Freeman teaches a configuration for trapping the blades within fore and aft slots (34, 42) between the first and second rotor disk, the configuration being that the dovetail attachments on the plurality of rotor blades may have a flared cross-sectional geometry when viewed in a plane perpendicular to the rotational axis (see Fig. 2 and [0053-0054]), which cooperates with a portion (lugs 32) of the first rotor disk which extends circumferentially across and thereby circumferentially covers the dovetail attachment (Fig. 4-5, [0032-0033], [0041], and [0043]), in order to block axial, circumferential, and radial movement of the roots when mounted between the rotor disks ([0031], ln 7-14 and [0041]).
Because both Rice and Freeman describe turbine wheels formed by fastening two rotor disks together, with turbine rotor blades mounted between the two disks, and since Rice teaches that the turbine blades (“turbine buckets”) may be fastened to the turbine wheel in any suitable manner (Pg. 1, 
Regarding claim 13, Freeman teaches that a portion (32) of the first rotor disk extends circumferentially across and thereby circumferentially covers the dovetail attachment (Fig. 4-5, [0032-0033], [0041], and [0043]), and since the configuration of Freeman is incorporated into Rice in the above modification (see in re claim 10), the proposed combination exhibits the claimed configuration.
Regarding claim 14, Rice discloses that the plurality of rotor blades comprise a first rotor blade (13).  Rice fails to teach that the first rotor blade comprises ceramic.  Freeman further teaches that the turbine rotor blades mounted as described above may comprise ceramic materials in order to allow the blades to withstand high temperature combustion gasses surrounding turbine blades ([0055], ln 1-4).  It would have been obvious to one of ordinary skill in the art to modify the first rotor blade of Rice to comprise ceramic, as taught by Freeman, in order to allow the blades to withstand high temperature combustion gasses surrounding turbine blades, as described by Freeman ([0055], ln 1-4).
Regarding claim 15, Rice discloses that the plurality of rotor blades comprise a first rotor blade (13).  Rice fails to teach that the first rotor blade comprises metal.  Freeman further teaches that the turbine rotor blades mounted as described above may comprise metal materials ([0055], ln 4-5).  It would have been obvious to one of ordinary skill in the art to modify the first rotor blade of Rice to .
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Beeck (6,241,469 B1).
Regarding claim 16, Rice discloses the rotor assembly of claim 1, wherein the plurality of rotor blades comprise a first rotor blade (turbine blade 13).  
Rice fails to teach that the first rotor blade comprises intermetallic material.  
Beeck exhibits a turbine blade designed for use in a gas turbine engine (Col. 5, ln 28-29).  Beeck teaches that the blade may comprise an intermetallic protective coating, comprising intermetallic material (Col. 2, ln 22-40) and may comprise cooling channels for cooling the intermetallic coating (Col. 2, ln 22-40) in order to improve the heat transfer properties of the blade and thermally insulate the core of the blade, thereby improving the effectiveness of the blade (Col. 2, ln 22-30, Col. 3, ln 25-28, and Col. 4, ln 52-58).    
Because both Rice and Beeck describe turbine blades for use in gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first rotor blade of Rice to include the intermetallic coating and cooling channels taught by Beeck, in order to improve the heat transfer properties of the blade and thermally insulate the core of the blade, thereby improving the effectiveness of the blade, as described by Beeck (Col. 2, ln 22-30, Col. 3, ln 25-28, and Col. 4, ln 52-58).  It is then clear that the first rotor blade of Rice as modified by Beeck comprises intermetallic material due to the intermetallic coating.

Allowable Subject Matter
Claim(s) 3-6 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the limitation “a retention ring extending circumferentially through a slot in the first disk mount” in lines 1-2, in conjunction with the limitations of claim 1, upon which claim 3 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  Claims 4-6 are also considered to contain allowable subject matter due at least to their dependency upon claim 3.
Regarding claim 20, the limitations “the first disk mount … secured to the second rotor disk with the first retention ring” in lines 3-4 and “the second disk mount … secured to the first rotor disk with the second retention ring” in lines 5-6, in conjunction with the limitations of claim 19, upon which claim 20 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Pollmann (DE 862231 C), which exhibits (Fig. 1) a turbine wheel assembly comprising a plurality of rotor blades (3) that are mounted via a dovetail attachment between two rotor discs (1 and 
Choi (US Pat. Pub. No. 2016/0186569 A1) exhibits a configuration for attaching a rotor blade between two disk components (300 and 400) using a threaded first disk mount (coupling member 500), which is threaded to fixedly and removably connect/attach/mount the first disk mount to the disk components via screw grooves (351 and 451) formed in apertures (350 and 450) within the disk components, in order to prevent the disk components from being separated (see Fig. 5 and [0105-0107]). 
Malmborg (US Pat. Pub. No. 2011/0299992 A1) exhibits a rotor assembly wherein a plurality of rotor blades (28) are mounted between a first rotor disk (36F) and a second rotor disk (36E), and wherein the first rotor disk includes a first disk mount (46) which is integral to the first rotor disk, is cantilevered from the first rotor disk, and which axially projects from the first rotor disk into a groove portion of the second rotor disk in order to provide radial support for the rotor blade (see Fig. 3A-3C and [0025]).  Malmborg also teaches that a second disk mount may be included integral to the second rotor disk, cantilevered from the second rotor disk, and axially projecting from the second disk (see Fig. 3B and [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745